         Case 1:16-cv-01534-JEB Document 563 Filed 08/31/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA

                                                    )
STANDING ROCK SIOUX TRIBE,                          )
                                                    )
       Plaintiff,                                   )
                                                    )
and                                                 )
                                                    )
CHEYENNE RIVER SIOUX TRIBE,                         )
                                                    )
       Plaintiff-Intervenor,                        )
                                                    )
v.                                                  )      Case No. 1:16-cv-01534 (JEB)
                                                    )       (consolidated with Cases No.
UNITED STATES ARMY CORPS OF                         )     1:16-cv-01796 & 1:17-cv-00267)
ENGINEERS,                                          )
                                                    )
       Defendant,                                   )
                                                    )
and                                                 )
                                                    )
DAKOTA ACCESS, LLC,                                 )
                                                    )
       Defendant-Intervenor.                        )
                                                    )


                        NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to LCvR 83.6(b), please take notice of the withdrawal of Erica Zilioli as

counsel for Defendant U.S. Army Corps of Engineers. The Corps will continue to be

represented by Matthew Marinelli and Reuben Schifman of the U.S. Department of Justice.

The Corps is aware of and consents to the withdrawal.

       Dated: August 31, 2020            Respectfully submitted,


                                            /s/ Erica Zilioli
                                            ERICA ZILIOLI
                                            United States Department of Justice
                                            Environment & Natural Resources Division
       Case 1:16-cv-01534-JEB Document 563 Filed 08/31/20 Page 2 of 2




                                            Environmental Defense Section
                                            P.O. Box 7611
                                            Washington, DC 20044
                                            (202) 514-6390
                                            Erica.Zilioli@usdoj.gov




                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 31, 2020, I caused a true and correct copy of the

foregoing to be served via the Court’s CM/ECF system on all registered counsel.

                                              /s/ Erica Zilioli




                                               2
